DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Soumya Panda on June 4, 2021.
The application has been amended as follows: 
Claim(s) 6, 8, 14, 16, and 19 are cancelled.

Allowable Subject Matter
Claim(s) 1, 5, 9, 13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chang et al (US 2020/0336736), teaches a method of video decoding comprising: receiving a coded video bitstream including a current picture; determining a predetermined condition associated with signaling data included in the coded video bitstream for a current block included in the current picture; setting, based on the predetermined condition, a size of an index included in the signaling data for a candidate list of vector predictors to one of (i) the maximum number of merge mode candidates and (ii) the maximum number of IBC candidates; constructing the candidate list of vector predictors; retrieving a vector predictor from the candidate list of vector predictors in accordance with the index that has a value that does not exceed the size of the index; and decoding the current block in accordance with the retrieved vector predictor.  However, the closest prior art does not teach the predetermined condition specifying whether a maximum number of merge mode candidates is greater than different from a maximum number of IBC candidates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487